Citation Nr: 0420062	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-04 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION


The veteran served on active duty from February 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An August 2003 VA medical examination was conducted for, 
among other matters, determining whether or not the veteran 
had a left knee disability and whether or not any left knee 
disability was secondary to the veteran's service-connected 
disabilities.  X-rays were requested, "if needed."

The examining physician stated, "Examination of his [the 
veteran's] left knee is normal."  However, he provided no 
objective or subjective data to support his statement.  The 
examining physician noted that the veteran had radiographies 
of his bilateral knees and lumbosacral spine a few months 
prior.

In a November 2003 deferred rating decision, the RO noted 
that there were, in fact, no VA x-rays for either the left 
knee or low back and that the examining physician did not 
give any diagnosis for the back and left knee.  

The RO determined the August 2003 VA medical examination was 
inadequate for rating purposes and, in December 2003, the RO 
requested another VA medical examination regarding, among 
other matters, the veteran's left knee pain.  The request 
states: "After x-rays of ankles, back and knee are 
completed, we need [an] opinion regarding whether any 
disability is due to the right knee condition."

In January 2004 a VA medical examination was conducted.  On 
the one hand, the examining physician did not report any 
findings to support the claimed disability, reporting left 
knee range of motion from 3 degrees of hyperextension to 130 
degrees of flexion, and the knee stable to varus-valgus 
anterior and posterior.  On the other hand, the examining 
physician concluded that it was at least as likely as not 
that the veteran's current complaints (pain) were related to 
his service-connected disability.

Notwithstanding the explicit instructions in the RO's 
request, no x-rays were taken.  This is a significant 
omission because there is a May 2000 private medical report 
which notes x-ray findings of a large bony protrusion at the 
medial aspect of the fibular head which may represent a large 
osteophyte and a mild narrowing of the medical joint space in 
both knees which suggest early signs of osteoarthritis.  
While that 4-year old evidence may not be sufficient in and 
of itself to warrant a grant of service connection for a left 
knee disability, it cannot be ignored.  It is sufficient to 
raise the need for further, and more current, x-ray 
evaluation of the left knee.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a left knee disability since 
March 2004.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.
 
2.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
left knee. All necessary tests and 
studies, in particular X-rays of the left 
knee, should be completed, and all 
findings should be reported in detail. 

If a left knee disability is present, a 
definitive diagnosis should be made. An 
opinion should be provided as to the 
likelihood that any current left knee 
disability is related, directly or 
otherwise, to the service-connected right 
knee disability. Any increase in severity 
of the underlying pathology of the left 
knee which would not be present but for 
the service-connected right knee 
disability should be taken into account. 

The claims folder and a copy of this 
remand should be made available to, and 
be reviewed by, the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  

3.	The RO should review the claims folder 
and ensure 
that all of the development action has 
been conducted and completed in full.  
Specific attention is directed to the 
necessity for x-rays of the left knee.  
If the requested examination does not 
include x-rays, or if the report does not 
adequately address the issue of the 
nature of a current left knee disability, 
if any, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (if 
the examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




